Case 8:16-cv-01261-SCB-JSS Document 24 Filed 12/02/19 Page 1 of 1 PagelD 85

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

; X
UNITED STATES OF AMERICA, Case No: 8-16-cv-1261-EAK-JSS
Plaintiff,

ex. rel. HILDA BULKU,

 

Relator, ar
V. NOTICE OF APPEARANCE mr
4
. >
LINCARE HOLDINGS, INC., ot eo
Defendant. |

To the Clerk of Court:

The undersigned hereby appears for Plaintiff. Please change your records accordingly

and direct all future correspondence and telephone inquiries to the address and telephone number
below.

Dated: New York, New York
November 25, 2019

KAISER SAURBORN & MAIR, P.C.
Attorneys for Plaintiff

By:__/s/ Daniel J. Kaiser
Daniel J. Kaiser, Esq.

30 Broad Street, 37" floor

New York, New York 10004
(212) 338-9100

(212) 338-9088 (Fax)

kaiser@ksmlaw.com
